 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 1 of 47


Frederic M. Wolfram
THE WOLFRAM LAW FIRM, P.C.
FirstBank Southwest Tower
600 S Tyler St Ste 1406
Amarillo, Texas 79101-2553
806-372-3449
Fax 806-372-3324
eric@wolframlaw.com

Attorneys for Jed & Lesa Miesner, Petro Pro, Ltd, and JLM Strategic Investments, LP, Secured Creditors


                                  UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


                                                                  *             Case No. 20-41563
            In re:                                                *
                                                                  *             Chapter 11
                                                                  *             JOINT ADMINISTRATION WITH
 AMAZING ENERGY HOLDINGS, LLC                                     *
                                                                  *             Case No. 20-41558
                                                                  *             Case No. 20-41561

                           EMERGENCY MOTION NO. 1 TO MODIFY STAY

          Come now Arnold Jed Miesner, Lesa Renee Miesner, Petro Pro, Ltd and JLM Strategic

Investments, LP, secured creditors and movants herein, and file this their Motion No. 1 to Modify

Stay, and show the Court as follows:

                                   NOTICE – Local Bankruptcy Rule 4001(a)

          Your rights may be affected by the relief sought in this pleading. You should

          read this pleading carefully and discuss it with your attorney, if you have one

          in this bankruptcy case. If you oppose the relief sought by this pleading, you

          must file a written objection, explaining the factual and/or legal basis for



Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 1 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 2 of 47



          opposing the relief.

          No hearing will be conducted on this Motion unless a written objection is filed

          with the Clerk of the United States Bankruptcy Court and served upon the

          party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE DATE

          OF SERVICE shown in the certificate of service unless the Court shortens or

          extends the time for filing such objection. If no objection is timely served and

          filed, this pleading shall be deemed to be unopposed, and the Court may enter

          an order granting the relief sought. If an objection is filed and served in a timely

          manner, the Court will thereafter set a hearing with appropriate notice. If you

          fail to appear at the hearing, your objection may be stricken. The Court

          reserves the right to set a hearing on any matter.

1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, 28 U.S.C. §157,

          11 U.S.C. § 105, 11 U.S.C. §361, 11 U.S.C. §362, 11 U.S.C. §363, 11 U.S.C. §554, Federal

          Rule of Bankruptcy Procedure 4001, along with related code sections and rules.

2.        This matter is a core proceeding.

                                                     Executive Summary

3.        This motion seeks authority on behalf of the following secured creditors (movants herein)

          to save their collateral, literally.

          a.        Arnold Jed Miesner and Lesa Renee Miesner

          b.        Petro Pro, Ltd

          c.        JLM Strategic Investments, LP

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 2 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 3 of 47



4.        At stake are oil and gas leases of unknown acreage out of approximately 70,000 acres in oil

          and gas leases in Pecos County, Texas in which the movants have a purchase money first lien

          position. The leases have been assigned to debtor from Amazing Energy, LLC.

5.        These leases at stake all have a drop dead “spud in” deadline of August 6, 2020 (maybe

          August 7, 2020) to avoid forfeiture and termination of the leases, meaning the collateral

          securing the debt of movants simply goes away if there is no timely spud in

6.        Debtor has described in some detail these leases and the duty to drill lease provision in its

          own Emergency Motion to Extend Deadline. Movants will give notice of this motion by first

          class mail, postage prepaid, to the lessors listed on the Certificate of Service, Docket 156.

7.        Movants have received notice by the ECF system that a telephonic hearing is set on July 23,

          2020 on the debtor’s emergency motion. Case No. 20-41561, Docket 155.

8.        Due to the time to implement the drilling of a well prior to August 6, 2020, July 23, 2020 is

          may be too late for the relief sought by movants, leaving only 14 days to spud in.

9.        Movants request a telephonic hearing this week if the Court has any time at all to hear this

          motion.

                                                     Procedural History1

10.       On April 6, 2020, Amazing Energy Holdings, LLC (“Debtor”) filed its petition under

          Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for

          the Southern District of Mississippi. The Debtor has continued as Debtor-in-Possession. No


          1
              See Case No. 20-41558, Docket 167, which contains a useful summary of the cases to
date.

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 3 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 4 of 47



          plan of reorganization has been proposed to date. There are no current operations of the

          debtor. No DIP financing has been proposed.

11.       By order dated June 25, 2020 (Mississippi Docket ) the above Chapter 11 proceeding was

          ordered to be jointly administered with two other Chapter 11 cases, to wit,

          a.        In re Amazing Energy MS, LLC, Case No. 20-01243, and

          b.        In re Amazing Energys, LLC, Case No. 20-01244

12.       All three of these debtors are sibling entities, who are each wholly owned subsidiaries of

          Amazing Energy Oil and Gas Co. [hereinafter “AEOGC”], a publicly traded Nevada penny

          stock corporation authorized to do business in Texas, and formerly based out of Plano,

          Texas.

13.       AEOGC is not in bankruptcy, but continues to be managed out of Slidell, Louisiana, by its

          general counsel Thomas Thornhill. [More on that later].

14.       Amazing Energy MS, LLC was designated by the Mississippi Bankruptcy Court as the lead

          case for the jointly administered cases.

15.       However, any issue that involved Amazing Energy, LLC or Amazing Energy Holdings, LLC

          in particular could still be brought in the Chapter 11 proceeding for that debtor.

16.       The three related Chapter 11 proceedings in Mississippi were transferred to the Eastern

          District of Texas, Sherman Division, by order dated June 25, 2020. Case No. 20-41558,

          Docket 167.

17.       This Motion No. 1 to Modify Stay is sought against the debtor Amazing Energy Holdings,

          LLC because it owns [but see also below] the collateral (being some of those certain oil and

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 4 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 5 of 47



          gas leases listed in Docket 155) which is at stake.

18.       A parallel Motion No.1 to Modify Stay has been filed in In re Amazing Energy, LLC,

          Eastern District of Texas, Sherman Division, Case No. 20-41561, which is the alleged

          transferor of part of the oil and gas leases owned by Amazing Energy, LLC.

19.       The validity of these alleged fraudulent transfers is being litigated in an adversary proceeding

          (after removal) now pending in the Western District of Texas, AAPIM, LLC v. Amazing

          Energy, LLC, Case No. 88-78888, Adversary No. 20-07009-tmd (Docket 1, Filed

          07/04/20). Adversary Proceeding 20-07009 is expected to be transferred to this Court.

          Movants do not contest such transfer to this Court.

20.       11 U.S.C. §362(d)(1) provides as follows:

                    (d) On request of a party in interest and after notice and a hearing, the court

                    shall grant relief from the stay provided under subsection (a) of this section,

                    such as by terminating, annulling, modifying, or conditioning such stay -

                              (1) for cause …

21.       Cause exists for modifying the stay.

22.       Docket 155 makes clear that the August 6, 2020 (or August 7, 2020) deadline is a serious

          threat to the collateral in this case. But, it is also obvious that the debtor is unable to protect

          the collateral and the collateral will be lost by forfeiture if movants are not permitted by order

          of this Court to spud in a well by August 6, 2020.

23.       The duty to drill a well is year to year. This means the debtor could have drilled any time

          after August 6, 2019, and complied with the annual drilling requirement for August 6, 2019

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 5 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 6 of 47



          – August 6, 2020, which would have given the debtor until August 6, 2021 before it had to

          drill its next well.

24.       The pandemic did not reach full impact in the United States until March and April 2020.

          Debtor had at least 7 months before the covid-19 crisis to drill a well to hold the leases, but

          chose to wait, or perhaps more accurately, chose not to drill even though Amazing Energy

          Holdings, LLC had the resources to do so. See description of monies paid in Emergency

          Motion to Compel Turn over of Assets, filed in In re Amazing Energy Holdings, LLC, Case

          No. 20-41563, Docket 39 ($3.1 mil, $1.4 is missing).

25.       Debtor has been in Bankruptcy since April 6, 2020, and just now seeks relief from the drop

          dead drilling deadline.

26.       Contrary to the claims of the debtor, drilling in the Permian Basin is ongoing and expanding.

          Contractors and subcontractors are looking for work and are willing to go to work today,

          including on a well necessary to hold the leases in this case. There are no shut down orders

          which would prohibit the drilling of a well to protect the leases

27.       Jed Miesner is experienced in arranging and conducting oil field drilling operations. See

          Declaration of Jed Miesner in Support of Emergency Motion No. 1 to Modify Stay, attached

          hereto (hereinafter “Miesner Declaration).

28.       Jed Miesner has made arrangements, subject to approval by this Court, to commence drilling

          operations on or before August 6, 2020. Third parties have agreed to go to work on the

          drilling of the well. Miesner Declaration.

29.       In order to drill a well a title opinion, survey, and Texas Railroad Commission drilling permit

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 6 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 7 of 47



          are required, and have been arranged for by Jed Miesner. Miesner Declaration.

30.       The estimated cost to spud in the well is $185,000.00. Jed Miesner has also made

          arrangements for financing the well. Miesner Declaration.

31.       Debtor has no significant assets other than the leases which are at risk under the duty to drill

          in the same leases.

32.       None of the three related debtors have current operations to generate income.

33.       The Monthly Operating Reports on file for all three related debtors do not show sufficient

          assets which can be used to finance a well.

34.       Amazing Energy Holdings, LLC sold all of its Mississippi tangible assets, and the sales

          proceeds are being held pending further order of this Court as to distribution of the sales

          proceeds to each of the three related debtors.

35.       Post-petition, all of the officers of AEOGC resigned and have not been replaced. These

          officers were also acting as the officers for debtor.

36.       AEOGC and debtor have no officers, directors, or managing members.

37.       Debtor has no employees who are capable of getting a well spudded in by August 6, 2020

          (even assuming debtor had the money to pay for it).

38.       AEOGC is the owner of Jilpetco, Inc., an operating company with authority to operate the

          leases at stake in this case. However, it has no current employees or operations.

39.       Any cash money held by debtor is cash collateral (being subject to an absolute assignment

          of lease income to movants, as secured creditors). Movants do not consent to the use of their

          cash collateral for drilling without further notice and hearing regarding its use by debtor.

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 7 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 8 of 47



40.       AEOGC and debtor are being managed by Thomas Thornhill, a civil trial lawyer, out of

          Slidell, Louisiana.

41.       Docket 155 appears to show, by its silence, that the debtor is unaware of another money

          obligation under some of the leases to pay an annual bonus, in the amount of about

          $27,000.00. This bonus is to hold approximately 25% of the total affected leases (unknown

          at present which leases now held by debtor are subject to this additional bonus, and must be

          paid by August 6, 2020 (perhaps extendable to August 16, 2020).

42.       In other words, even if the Court were to grant relief under the debtor’s emergency motion,

          Docket 155, some of the leases could still be lost due to non-payment of the bonuses.

43.       It is highly unlikely that failure to pay the bonuses could be excused as an Act of God under

          the force majeure provision on which debtor is relying.

44.       Movants should be given authority to contract for and implement the drilling of a well on or

          before August 6, 2020 in order to protect the leases and avoid a forfeiture for failure to spud

          in a well.

45.       Movants should also be given authority, if necessary, to pay the bonuses to protect the

          approximately 25% of the leases subject to the annual bonus requirement.

46.       Because such actions, and expenditure of money, will benefit the debtor, all creditors, and

          the movants, as secured creditors, movants should be granted a super-priority lien in the

          collateral (the oil and gas leases) under 11 U.S.C. §§ 506, 507, including priority over any

          future Chapter 7 administrative expenses. The amount for administrative expenses should

          be allowed by the Court after notice and hearing as to what was expended and why.

Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 8 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 9 of 47



47.       Movants request the Court to modify the §362 automatic stay pursuant to 11 U.S.C.

          §362(d)(1), as requested.

          Wherefore, premises considered, Arnold Jed Miesner, Lesa Renee Miesner, Petro Pro, Ltd.,

and JLM Strategic Investments, LP request the Court to find that this Emergency Motion No. 1 to

Modify Stay is well taken and should be granted, and further pray for general relief.

                                                   Respectfully submitted,

                                                   THE WOLFRAM LAW FIRM, P.C.
                                                   FirstBank Southwest Tower
                                                   600 S. Tyler St. Suite 1406
                                                   Amarillo, Texas 79101-2361
                                                   806-372-3449
                                                   Fax No. 806-372-3324
                                                   eric@wolframlaw.com



                                                   Frederic M. Wolfram
                                                   Texas Bar I.D. No. 21869900
                                                   Colorado Bar I.D. No. 48867

                                                   ATTORNEYS FOR JED & LESA MIESNER, PETRO PRO,
                                                   LTD, AND JLM STRATEGIC INVESTMENTS, LP,
                                                   SECURED CREDITORS




Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                      Page 9 of 10
 Case 20-41558               Doc 177         Filed 07/14/20 Entered 07/14/20 15:40:05                              Desc Main
                                             Document      Page 10 of 47



                                            CERTIFICATE OF SERVICE

          I, Frederic M. Wolfram, do hereby certify that I have this date served a true and correct copy

of the above and foregoing Emergency Motion No. 1 to Modify Stay, via the ECF Notification

Service, which provides electronic notice to all parties of record.

          I further certify that notice of this motion is being served on the attorneys of record and the

lessors on the attached mailing list for the leases affected by this motion by first class mail, postage

pre-paid.

Date: July 14, 2020


                                                   Frederic M. Wolfram




Emergency Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.601 Miesner Motion No 1 to Modify
Stay.wpd

                                                                                                                     Page 10 of 10
Case 20-41558
     20-41561    Doc 177
                     159   Filed 07/14/20
                                 07/13/20 Entered 07/14/20
                                                    07/13/20 15:40:05
                                                             17:46:09   Desc Main
                           Document      Page 11 of 47
                                                    89




   Sent via email:
Case 20-41558
     20-41561   Doc 177
                    159   Filed 07/14/20
                                07/13/20 Entered 07/14/20
                                                   07/13/20 15:40:05
                                                            17:46:09   Desc Main
                          Document      Page 12 of 47
                                                   89
Case 20-41558
     20-41561        Doc 177
                         159     Filed 07/14/20
                                       07/13/20 Entered 07/14/20
                                                          07/13/20 15:40:05
                                                                   17:46:09   Desc Main
                                 Document      Page 13 of 47
                                                          89
Sent first-class mail, postage prepaid
Case 20-41558
     20-41561   Doc 177
                    159   Filed 07/14/20
                                07/13/20 Entered 07/14/20
                                                   07/13/20 15:40:05
                                                            17:46:09   Desc Main
                          Document      Page 14 of 47
                                                   89
 Case 20-41558               Doc 177          Filed 07/14/20 Entered 07/14/20 15:40:05                               Desc Main
                                              Document      Page 15 of 47



                                  UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


                                                                   *             Case No. 20-41563
            In re:                                                 *
                                                                   *             Chapter 11
                                                                   *             JOINT ADMINISTRATION WITH
 AMAZING ENERGY HOLDINGS, LLC                                      *
                                                                   *             Case No. 20-41558
                                                                   *             Case No. 20-41561

            DECLARATION IN SUPPORT OF MOTION NO. 1 TO MODIFY STAY

To the Honorable Judge of Said Court:

State of Texas
County of Randall

          Comes now Arnold Jed Miesner and declares as follows:

1.        I am experienced in the drilling of oil and gas wells in Pecos County, Texas, having been in

          that industry since 1978. I have been a field hand on up to an operator and owner of oil and

          gas companies. I started Amazing Energy, LLC, Debtor in this case, back in 2009, with my

          wife Lesa Miesner. I was the initial manager for Amazing Energy, LLC. I and Lesa Miesner

          were the original sole owners of Amazing Energy, LLC.

2.        I have since sold out our interests in the Debtor and ended up with shares of stock in

          Amazing Energy Oil and Gas, Co., a Nevada corporation which now owns 100% of Amazing

          Energy, LLC and provides the operational personnel for the Debtor out of Slidell, Louisiana.

3.        I and my wife, along with JLM Strategic Investments, LP, and Petro Pro, Ltd., (wholly

          owned or controlled by me and my wife), are secured creditors of the Debtor, holding and

Miesner Declaration for Motion No. 1 to Modify Stay
S:\Clients\M\Miesner, Jed\Amazing Energy Holdings, LLC Ch 11\Pleadings\Motions to Lift Stay\Mi3388.602 Miesner Declaration for Motion No
1 to Modify Stay.wpd

                                                                                                                          Page 1 of 6
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 16 of 47
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 17 of 47
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 18 of 47
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 19 of 47
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 20 of 47
         Case 20-41558                    Doc 177                      Filed 07/14/20 Entered 07/14/20 15:40:05                                                            Desc Main
                                                                       Document      Page 21 of 47

                                                     AUTHORIZATION FOR EXPENDITURE
                                    AFE Date 6/25/20                                                                                Operator Delaware Brine
                                    Well Name DB #1                                                                             County/State Pecos, County
                                         API #                                                                                 Prospect/Field Queen


                                                                       Original Estimate
                                   Intangible Costs - Completing and Equiping a 2,500' Queen well
                    Cost Description                                                      Description                                                     Completion
TITLE OPINION & PROFESSIONAL FEES                                                                                                                               $0
LEGAL FEES                                                                                                                                                      $0
LEASEHOLD COST                                                                                                                                                  $0
WELLBORE COSTS                                                                                                                                                  $0
DAMAGE SETTLEMENTS                                                                                                                                            $5,000
REGULATORY FEES                                                                                                                                               $1,500
RIGHT OF WAY                                                                                                                                                    $0
ROADS/LOCATION/PITS                                                                                                                                           $12,000
DRILLING RIG                                                                                                                                                  $65,000
COMPLETION RIG/SNUBBING/SWAB UNITS                                                                                                                            $12,000
SERVICE RIGS                                                                                                                                                    $0
SNUBBING                                                                                                                                                        $0
COIL TUBING                                                                                                                                                     $0
SWAB RIGS                                                                                                                                                       $0
DRILLING BITS                                                                                                                                                 $10,000
WELL PLANNING/ENGINEERING                                                                                                                                       $0
WATER AND RELATED EXPENSES                                                                                                                                      $0
WATER                                                                                                                                                         $5,000
DRILLING MUD AND GEL                                                                                                                                            $0
TRUCKING & TRANSPORTATION                                                                                                                                     $5,000
WELL SITE SUPERVISION                                                                                                                                         $8,000
CONTRACT LABOR                                                                     Roustabouts/Welders/etc.                                                   $12,000
CASING CREW & SERVICES                                                                                                                                          $0
INSPECTION & TESTING SERVICES                                                                                                                                   $0
RENTAL EQUIPMENT - SURFACE                                                                                                                                    $6,000
FRAC TANK RENTALS                                                                                                                                               $0
RENTAL EQUIPMENT - SUBSURFACE                                                                                                                                   $0
FUEL & POWER                                                                                                                                                    $0
FRAC PLUGS                                                                                                                                                      $0
DIRECTIONAL DRILLING TOOLS & SERVIC                                                                                                                             $0
CHOKE RENTALS                                                                                                                                                   $0
ROTATING HEADS/WEAR BUSHING RENTALS                                                                                                                             $0
SOLID CONTROL RENTALS                                                                                                                                           $0
CEMENT - SQUEEZE JOB                                                                                                                                            $0
CEMENT - PRODUCTION / LINER                                                                                                                                   $30,000
CEMENT - FLOAT EQUIPMENT                                                                                                                                        $0
OTHER RENTALS                                                                                                                                                   $0
FORMATION EVALUATION                                                                                                                                            $0
FORMATION TESTING/DST/CORING                                                                                                                                    $0
HOT OIL/PUMP TRUCK                                                                                                                                              $0
WIRELINE SERVICES - OPEN HOLE                                                                                                                                   $0
WIRELINE SERVICES - CASED HOLE                                                    Bond Log, Temp Survey, etc.                                                 $6,000
FISHING                                                                                                                                                         $0
PERFORATING                                                                                                                                                     $0
WELL STIMULATION/FRAC                                                                                                                                           $0
WELL TESTING/FLOWBACK                                                                                                                                           $0
CHEMICALS                                                                                                                                                       $0
PIPELINE - INSTALLATION COST                                                                                                                                    $0
ACIDIZING                                                                                                                                                       $0
RECLAMATION AND ENVIRONMENTAL                                                                                                                                   $0
DRILLPIPE RENTAL/PURCHASE                                                                                                                                       $0
EMERGENCY WELL CONTROL                                                                                                                                          $0
COMPLETION FLUIDS                                                                                                                                               $0
Miscellaneous INTANGIBLE                                                                                                                                        $0
COMPLETION OVERHEAD                                                                                                                                           $10,000
                                                                                    GROSS INTANGIBLE COSTS - RECOMPLETION COSTS                               $187,500

                                                                          Equipment
                    Cost Description                                                      Description                                                     Completion
CASING - PRODUCTION/LINER                                               7" x 700' surface and 2,500' 4 1/2" Production                                        $30,000
TUBING                                                                                2,000' 2 3/8" J-55                                                      $5,000
SUBSURFACE PUMP & EQUIPMENT                                                          downhole rod pump                                                        $2,000
SUCKER RODS AND ACCESSORIES                                                                                                                                   $2,500
PLUNGER LIFT EQUIPMENT                                                                                                                                          $0
GAS LIFT EQUIPMENT                                                                                                                                              $0
SUBMERSIBLE PUMPS                                                                                                                                               $0
PACKERS & SUBSURFACE EQUIPMENT                                                                                                                                  $0
OTHER SUBSURFACE PUMPS                                                                                                                                          $0
P-LINE, F-LINE,LINE PIPE, DRIPS/FIT                                                                                                                             $0
PIPELINE/FLOWLINE-FITTINGS & OTHER                                                        Poly gas line                                                       $3,500
WELLHEAD EQUIPMENT                                                                                                                                            $8,000
PUMPING UNITS                                                                                                                                                 $8,500
PUMPING UNIT DRIVER                                                                                                                                           $2,500
PUMPING UNIT - ENGINE                                                                                                                                           $0
TANKS                                                                                  2 x 500 bbl tanks                                                      $8,500
SURFACE PUMPS                                                                                                                                                   $0
HEATERS/TREATERS/DEHY                                                                                                                                           $0
HEATER/TREATER                                                                        6 x 20 Heater Treater                                                   $5,000
SEPARATOR                                                                                                                                                       $0
DEHYDRATOR EQUIPMENT                                                                                                                                            $0
OTHER PRESSURE VESSEL                                                                                                                                           $0
VALVES, FITTINGS AND PIPE                                                                                                                                     $15,000
METER & DRIPS                                                                                                                                                 $5,000
COMPRESSOR                                                                                                                                                      $0
POWER GENERATION EQUIPMENT                                                                                                                                      $0
POWER LINES AND TRANSFORMERS                                                                                                                                    $0
COMMUNICATION,TELEMETRY & AUTOMATION                                                                                                                            $0
OTHER SURFACE EQUIPMENT                                                                                                                                         $0
CONTRACT LABOR - TANGIBLE                                                                                                                                       $0
MISCELLANEOUS TANGIBLE                                                                       $0.00                                                              $0
                                                                                    GROSS EQUIPMENT - RECOMPLETION COSTS                                      $95,500
                                                                                                       GROSS TOTAL COSTS                                      $283,000
                                                                                         TOTAL COST @      1.000000 WI                                        $283,000
                                          Note: The above costs are estimates only. Actual costs will be billed as incurred.

                                                                                                                           Joint Interest Partner Approval:
Prepared By _________________________________ Approved By ____________________________                             Company ___________________________
Concur _____________________________________ Date ___________________________________                              By & Date ___________________________

Printed Approval Name _______________________________________________________________________




                                                                                                                                                                   Exhibit A, Page 1 of 1 Pages
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                          Document      Page 22 of 47




                                                        Exhibit B, Page 1 of 26 Pages
Case 20-41558       Doc 177      Filed 07/14/20 Entered 07/14/20 15:40:05               Desc Main
                                 Document      Page 23 of 47
    5700 W. Plano Parkway
    Suite 3600
    Plano, TX 75093
    www.amazingenergy.com
    Phone: (972) 233-1244
    Fax: (972) 767-3064
    Cell: (214) 906-3073

    There are no traffic jams on the extra mile!!

    You can't be good all the time-you have to be good when it's time!

    You miss every shot that you don’t take!



    From :Jed Miesner <jedmiesner@gmail.com>
    Date:Thursday, August 1, 2019 at 6:22 PM
    T o:"Willard G. McAndrew III" <will@amazingenergy.com>
    Cc:"Bruce W. Collins" <bcollins@ccsb.com>, Eric Wolfram
    <eric@wolframlaw.com>, "Tom W. Thornhill" <tom@thornhilllawfirm.com>,
    Anna Karlsen <anna@amazingenergy.com>, Christy Fugate
    <christy@thornhilllawfirm.com>
    S ubject:Fwd: Benny Barton, et al Bonus Payment

    Hey Will

    Hopefully this helps. These are the emails that were sent out this time last year with the
    lessors and amounts due.

    Regards

              Begin forwarded message:

                     From :Anna Young <abfyoung@gmail.com>
                     Date:July 24, 2018 at 12:23:45 PM MDT
                     T o:knickland@gmail.com
                     Cc:Willard McAndrew <will@amazingenergy.com>,
                     Stephen Salgado <stephen@amazingenergy.com>, Jed
                     Miesner <jedmiesner@gmail.com>, Roger Wurtele
                     <rwdad@sbcglobal.net>
                     S ubject:R e:Benny Barton,etalBonusP aym ent

                     Luke -

                     Copies for your files.


                     Many Thanks,

                                                2


                                                                        Exhibit B, Page 2 of 26 Pages
Case 20-41558   Doc 177      Filed 07/14/20 Entered 07/14/20 15:40:05            Desc Main
                             Document      Page 24 of 47
                Anna Young


                Notice of Confidentiality: This email is intended to be
                reviewed by only the intended recipient and may contain
                information that is privileged and/or confidential. If you
                are not the intended recipient, you are hereby notified
                that any review, use, dissemination, disclosure or
                copying of this email and its attachments, if any, is
                strictly prohibited. If you have received this email in
                error, please immediately notify the sender by return
                email and delete this email from your system.




                Disclaimer: Nothing in this message should be
                interpreted as a digital or electronic signature that can be
                used to form, execute, document, agree to, enter into,
                accept or authenticate a contract or other legal
                document.




                On Fri, Jul 20, 2018 at 3:21 PM Lucas Knickerbocker
                <knickland@gmail.com> wrote:
                 Everyone,

                 Attached are the revised designation letters with
                 Section 3, Block 207 designated.

                 I will get these out on Tuesday after receiving the
                 check from Stephen.

                 Thanks,

                 Lucas

                 On Fri, Jul 20, 2018 at 3:06 PM, Willard G. McAndrew
                 <will@amazingenergy.com> wrote:

                  That’s fine.




                  Willard G. McAndrew III

                  CEO/Director

                  5700 W. Plano Parkway

                  Suite 3600

                                             3


                                                                       Exhibit B, Page 3 of 26 Pages
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05           Desc Main
                          Document      Page 25 of 47
                  Plano, TX 75093

                  www.amazingenergy.com

                  Phone: (214) 906-3073




                  From :Luke Knickerbocker
                  <knickland@gmail.com>
                  Date:Friday, July 20, 2018 at 2:53 PM
                  T o:"Willard G. McAndrew III"
                  <will@amazingenergy.com>
                  Cc:Stephen Salgado
                  <stephen@amazingenergy.com>, Anna Young
                  <abfyoung@gmail.com>, Jed Miesner
                  <jedmiesner@gmail.com>, Roger Wurtele
                  <rwdad@sbcglobal.net>


                  S ubject:Re: Benny Barton, et al Bonus Payment



                  Will,



                  I have to re-do the letters since Jed wants another
                  section designated.



                  Can Stephen just over night the checks to Plano and I
                  will get them out on Tuesday when I am there?



                  We have 10 days after August 7th for payment, so we
                  are well within the time frame.



                  Thanks,



                  Lucas

                                           4


                                                                   Exhibit B, Page 4 of 26 Pages
Case 20-41558   Doc 177    Filed 07/14/20 Entered 07/14/20 15:40:05        Desc Main
                           Document      Page 26 of 47

                  On Jul 20, 2018, at 2:42 PM, Willard G. McAndrew
                  <will@amazingenergy.com> wrote:

                          Stephen,



                          Since you have the checks please
                          follow the protocol listed below in
                          Anna’s e-mail and get them out
                          today.



                          Please confirm.



                          Thanks,




                          Willard G. McAndrew III

                          CEO/Director

                          <image001.png>

                          5700 W. Plano Parkway

                          Suite 3600

                          Plano, TX 75093

                          www.amazingenergy.com

                          Phone: (214) 906-3073




                          From :Stephen Salgado
                          <stephen@amazingenergy.com>
                          Date:Friday, July 20, 2018 at 2:25
                          PM
                          T o:Anna Young
                          <abfyoung@gmail.com>
                          Cc:"Willard G. McAndrew III"
                                            5


                                                                 Exhibit B, Page 5 of 26 Pages
Case 20-41558   Doc 177     Filed 07/14/20 Entered 07/14/20 15:40:05       Desc Main
                            Document      Page 27 of 47
                          <will@amazingenergy.com>, Jed
                          Miesner
                          <jedmiesner@gmail.com>, Roger
                          Wurtele <rwdad@sbcglobal.net>,
                          Luke Knickerbocker
                          <knickland@gmail.com>
                          S ubject:Re: Benny Barton, et al
                          Bonus Payment



                          Attached are copies of the checks. I
                          can express mail these to Plano for
                          final processing. Please confirm.




                          Stephen Salgado
                          701 S. Taylor St


                          Suite 470, LB 113

                          Amarillo, TX 79101


                          806-351-2077 ph

                          806-322-1922 ph


                          806-351-2088 fax




                          On Fri, Jul 20, 2018 at 1:57 PM,
                          Stephen Salgado
                          <stephen@amazingenergy.com>
                          wrote:

                           I will cut the checks and overnight
                           them to Plano. How's that?




                           Stephen Salgado
                           701 S. Taylor St

                           Suite 470, LB 113


                           Amarillo, TX 79101

                           806-351-2077 ph

                                                6


                                                                 Exhibit B, Page 6 of 26 Pages
Case 20-41558   Doc 177   Filed 07/14/20 Entered 07/14/20 15:40:05           Desc Main
                          Document      Page 28 of 47
                          806-322-1922 ph


                          806-351-2088 fax




                           On Wed, Jul 18, 2018 at 2:04 PM
                           Lucas Knickerbocker
                           <knickland@gmail.com> wrote:

                            Will,



                            We have a bonus payment due to
                            the following people:



                            Benny Barton - $21,600.00

                            Whelk Bay Resources, LLC -
                            $2,700.00

                            William Neil Patterson - $2,700.00



                            This is for the designation of 640
                            gross acres under the continuous
                            development provision of the oil
                            and gas lease.



                            We have 10 days after August 7th
                            to pay this, but I would prefer that
                            this go out before the end of July.



                            I will work on the designation and
                            get that to you before the checks
                            go out.



                            Thanks,



                                             7


                                                                   Exhibit B, Page 7 of 26 Pages
Case 20-41558   Doc 177    Filed 07/14/20 Entered 07/14/20 15:40:05   Desc Main
                           Document      Page 29 of 47
                            Lucas




                          <image001.png>

                          <image002.png>




                                           8


                                                         Exhibit B, Page 8 of 26 Pages
          7008 1140 0000 6507 8506
c 177      Filed 07/14/20 Entered 07/14/20 1
           Document      Page 30 of 47




          700  1140 0000 6507 8506
          7008 1140 DODD 6507 8506
              (I)

                         ag   a
              -°                  n
                    °

                    CD
                                                0
  5
                    ID   HO                I
                                           CD




                              9jJ
                                      ç
                                      LP



  (   i


                              d
          Exhibit B, Page 9 of 26 Pages
Doc 177               Filed 07/14/20 Entered 07/14/20 15:
                      Document      Page 31 of 47

 T          l)
 (I)
                                                         rj)

       II
 m
 0
 3                                    r'
                                                                ;
 0)
 OD
 -L
 -L
                                                  •
                                                  -•-1
                                                         5
 m
 CD
       CD
                                     ,-j          [2
 C-    CC
       CD                              '
 DC
       CD                              —\         1'     rP
                                                  0
 I')
 Q
 0
                                                  -—     1
                                                         A--
                                                                         .   ODCO>

                                             n
                                            LI
                                                   —                         J0_CDO




 0                                           I-
                                            -3-
                                                          I                  = <       CD    CD
 0
 3                                                                           CD        CD
 CD
 DC
 C,

 CD
 C
       Ed
 CD
 C,
       0         CD    o                     CD                -<a-
                                                                    0             wX?
                                                                                  :a         (I)
 CD                                                            m CD
                       DC            CD
                       C C.                  CD                     CD            CD
                       CD
                            -   DC


                                                                    CL
                                                                                  a.
                                                                                  a-
                                CL                             a- a.
                                                               CDB



                       .1w.                                    D)CD
                                                                                  I
                       PE
                       PB
                                      Cfl
                                                               CL


                                                               DC
                                                               DC
                                                               a-B
                                                                                  I
                                                               0 C

                                                                                  C)
                                0                                                 0
  0
                                                               no                      Do
                                                                                  0j- >>
  r
  CC
  o
            I    -<
                 CD
                                CD                             z-<
                                                               0                      a ca
                 DC                                                               o CL CD
                                DC
                                0                                                      DC
                                                                                  CD   DC
                                DC
  0
                                CD




                 Exhibit B, Page 10 of 26 Pages
Doc 177    Filed 07/14/20 Entered 07/14/20 15:
           Document      Page 32 of 47



                                                 C
                                                 Z
                                                 H
                                                 m

                                                 (I)
                               W
                               D




                                                 I
                               CD




                               CD




                  (p

                               SD



                               CD




                       U            CD (1)0

                                    Z
                                    P
                                    G)
                                    c'




          Exhibit B, Page 11 of 26 Pages
                                         Cow
                                          CDQ
                                          9° CP
                                           CD
                                             cn

                                           (D.
                                           CJD
       Case 20-41558            Doc 177      Filed 07/14/20 Entered 07/14/20 15:40:05                 Desc Main
                                             Document      Page 33 of 47




      Amazing
July 24, 2018


Benny Barton
P.O. Box 141116
Irving, Texas 75014


Re:    Pecos County, TX -Bonus Payment as per Continuous Drilling Program

Via USFS Express Mail:         7008 1140 0000 6507 8506


Dear Mr. Barton,

       Please find the enclosed bonus payment which is currently due pursuant to Section 18 of Exhibit 1 of the
Amendment of Oil & Gas Lease, which is recorded in Vol. 128, Pg. 218 of the Official Public Records of Pecos
County, Texas. Please also see the table for a schedule of the sections is that Amazing has previously paid and
designated, as well as the sections currently being designated for the enclosed bonus payments.

       If you have any questions please feel free to contact Lucas Knickerbocker, Land Manager of Amazing
Energy, at (817) 266-4246.

Respectfully,


Anna Young

Enclosures:        Check No. 0365




          701 S.   TAYLOR   Sr., SUITE 470 • AMARILLO, TX 76102 • Bus: (806) 322-1922 •   FAX:   (806) 351-2088




                                                                                  Exhibit B, Page 12 of 26 Pages
 Case 20-41558                 Doc 177          Filed 07/14/20 Entered 07/14/20 15:40:05                                Desc Main
                                                Document      Page 34 of 47




Amazing
J.T. Walker, et al, Lease             -   Section Designation

August 2014 and 2015 Designations:


                                                                 Designated
 Section    Block          Survey         Abstract Total Acres    Acreage                                Comment
    91       194     GC&SF RR Co.         A-4369       465          465          Drilled Section
    49       194     GC&SF RR Co.         A-4366       636          635          No Drilled wells
~   "94              GC&SF RR Co.         A-4370       550          179          Designated a Portion of Section; No Drilled Wells
                                                   ________         1280         Total Designated Acres


August 2016 Designations:
    93       194     GC&SF RR Co.         A-4370       650          471          Designated the Balance of Acreage
    95       194     GC&SF RR Co.         A-4353       503          169          Designated a Portion of Section; No Drilled Wells
                                                                    640          Total Designated Acres


August 2017 Designations:
    95       194     GC&SF RR Co.         A-4363       503          334          Designated the Balance of Acreage
    97       194     GC&SF RR Co.         A-4321       647          306          Designated a Portion of Section; No Drilled Wells
                                                    ________        640          Total Designated Acres


August 2018 Designations:
    97       194     GC&SF RR Co.         A-4321       647          341          Designated the Balance of Acreage
    3        207          TC RR Co.       A-4498       655          299          Designated a Portion of Section; No Drilled Wells
                                                                    640          Total Designated Acres


                                                                          3200 Grand Total Designated Acres                          I




        701 S.   TAYLOR   ST., SUITE 470    • AMARILLO,      TX 76102      •   Bus: (806) 322 1922 -      • FAX:   (806) 351-2088




                                                                                                       Exhibit B, Page 13 of 26 Pages
             Case 20-41558            Doc 177        Filed 07/14/20 Entered   07/14/20 15:40:05
                                                                       HAPPY STATE BANK
                                                                                                                Desc Main
                                                     Document      Page 35TRUST
                                                                      AND  of 47COMPANY                                               0365
                   Amazing Energy, LLC
   <:x             701 S. TAYLOR ST.
                   SUITE 390B, LB 113
                   AMARILLO, TX 79101
                                                                              AMARILLO, TEXAS
                                                                                88-1087/1113




                                                                                                                              07-20-2018
PAY TO THE   Twenty-one thousand six hundred dollars and no cents
  ORDER OF

                                                                                                                            $**21 600 . 00*
                                                                                                                                DOLLARS

                   BENNY BARTON
                   P0 BOX 141116
                   IRVING, TX 75014
MEMO
                                                                                                     AUTHORIZED SIGNATURE



                           "ODD 3     E3 511' ':   L L L3 L08 701:      II' L


  Amazing Energy, LLC
         To: BENNY BARTON                                     Vendor Code               Check Date       Check Amount                 0365
               P0 BOX 141116
               IRVING, TX 75014                                 BARTO                   07/20/2018        $21,600.00


       Invoice #                  I    Invoice Amt
       LEASE BONUS 21,600.00
       J.T. WALKER, ET AL, LEASE - 640 GROSS
       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




 Amazing Energy, LLC                                                                                                                  0365
         To: BENNY BARTON                                     Vendor Code               Check Date       Check Amount
               P0 BOX 141116
               IRVING, TX 75014                                 BARTO                   07/2012018        $21,600.00


       Invoice #                      Invoice Amt
       LEASE BONUS                      21,600.00
       J T WALKER ET AL LEASE 640 GROSS
       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




                                                             WHITCO CHECKS - AMARILLO



                                                                                             Exhibit B, Page 14 of 26 Pages
        7DO8 1140 0000 6507 851
c 177    Filed 07/14/20 Entered 07/14/20 1
         Document      Page 36 of 47




        700  1140 0000 6507 8513
        7008 1140 0000 6507 8513




              u:Ji
              o




                          LP




   Cr                CD
          V




   Exhibit B, Page 15 of 26 Pages
Doc 177                Filed 07/14/20 Entered 07/14/20 15:
                       Document      Page 37 of 47



 cz    :3 0

       - z
                                       C)   1_       I >
                                                                      g33

 00                       —                                a
                                                                                          ID




       8                                         I         P
 w     M7
       ID
                          -'                     11                   CD




       09
                              z
                              1)
                               s'-,
                                                 4 HIu.
                                                      t

  0—                                                                                 CD
  0    —                                                                   CD
  CD                                                                       CD        CD
                                                     LI                    -
  C,                                             -

  CD



       fl     -                        P                        PX>
                        DDI•.CDw                                                               cn
       )'
                  CD
                                                          m     CL
                                                                                CD

                  M. (fl CD       CD                                            T.             CD
                  C                                             <               <
                  CD                                      CD CD


                  CD    IDa
                                                          CD                     0
       7      '                   -
                                                               I2@
       L!               DDD
                                                          CD




                  Un U
                  CD    P 3                               CO2




              El
                          P                               0 CD




                                                          DO                         DD
  2           CD                                                 CD              )
                                                                                CD
                                                                                     CL   (D

                          CL
                          w                                                     CD Co




              Exhibit B, Page 16 of 26 Pages
Doc 177    Filed 07/14/20 Entered 07/14/20 15:
           Document      Page 38 of 47




                     LP        CD

                               CD




                               CD




                    IC'        CL




                                    -Uc - J -n
                                    0 (flO

                                        to C-)
                                    Z
                                    P    Qo
                                              cn

                                         Cn
                                         CD
                                    0


                                         0




          Exhibit B, Page 17 of 26 Pages
       Case 20-41558           Doc 177          Filed 07/14/20 Entered 07/14/20 15:40:05                  Desc Main
                                                Document      Page 39 of 47




   Amazing
July 24, 2018


Whelk Bay Resources, LLC
P.O. Box 141116
Irving, Texas 75014


Re: Pecos County, TX -Bonus Payment as per Continuous Drillin2 Program

Via USPS Express Mail:       7008 1140 0000 6507 8513


Dear Mr. Barton,

       Please find the enclosed bonus payment which is currently due pursuant to Section 18 of Exhibit 1 of the
Amendment of Oil & Gas Lease, which is recorded in Vol. 128, Pg. 218 of the Official Public Records of Pecos
County, Texas. Please also see the table for a schedule of the sections is that Amazing has previously paid and
designated, as well as the sections currently being designated for the enclosed bonus payments.

       If you have any questions please feel free to contact Lucas Knickerbocker, Land Manager of Amazing
Energy, at (817) 266-4246.

Respectfully,


Annaoung

Enclosures:        Check No. 0367




          701 S.   TAYLOR ST., SUITE   470 •   AMARILLO, TX   76102 • BUS: (806) 322-1922 •   FAX:   (806) 351-2088




                                                                                      Exhibit B, Page 18 of 26 Pages
  Case 20-41558                Doc 177          Filed 07/14/20 Entered 07/14/20 15:40:05                            Desc Main
                                                Document      Page 40 of 47




 6
Amazin g
         %
         12k




 J.T. Walker, et al, Lease            -   Section Designation

August 2014 and 2015 Designations


                                                                 Designated
 Section       Block       Survey         Abstract Total Acres    Acreage                           Comment
   91          194     GC&SFRRCo.         A-4369       465          465        Drilled Section
   49          194     GC&SFRRCo.         A-4366       636          636        No Drilled wells
   93          194     GC&SF RR Co.       4-4370       650          179        Designated a Portion of Section; No Drilled Wells
                                                                    1280       Total Designated Acres


August 2016 Designations:
   93          194     GC&SF RR Co.       A-4370       650          471        Designated the Balance of Acreage
   95          194     GC&SF RR Co.       A-4363       503          169        Designated a Portion of Section; No Drilled Wells
                                                                    640        Total Designated Acres


August 2017 Designations:
   95          194     GC&SF RR Co.       4-4363       503          334        Designated the Balance of Acreage
   97          194     GC&SF RR Co.       4-4321       647          306        Designated a Portion of Section; No Drilled Wells
                                                                    640       Total Designated Acres


August 2018 Designations:
   97          194     GC&SF RR Co.       4-4321       647          341        Designated the Balance of Acreage
    3          207        TC RR Co.       4-4498       655          299        Designated a Portion of Section; No Drilled Wells
                                                                    640       Total Designated Acres


                                                                          3200 Grand Total Designated Acres                        I




        701 S.   TAYLOR   ST., SUITE 470 •    AMARILLO,      TX 76102 • BUS: (806) 322-1922 •           FAX:   (806) 351-2088




                                                                                                  Exhibit B, Page 19 of 26 Pages
             Case 20-41558             Doc 177          Filed 07/14/20 Entered    07/14/20 15:40:05
                                                                          HAPPY STATE BANK
                                                                                                                   Desc Main
                                                        Document      Page 41TRUST
                                                                         AND   of 47COMPANY                                          0367
                 Amazing Energy, LLC                                           AMARILLO, TEXAS
                 701 S. TAYLOR ST.                                               88-1087/1113
                 SUITE 390B, LB 113
                 AMARILLO, TX 79101


                                                                                                                             07-20-2018
PAY TO THE   Two thousand seven hundred dollars and no cents
  ORDER OF
                                                                                                               $             $**2 700 00*
                                                                                                                                DOLLARS

                WHELK BAY RESOURCES, LLC
                P0 BOX 141116
                IRVING, TX 75014

                                                                                                      AUTHORIZED SIGNATURE



                          I'm   DUO 3E 7'      u: L L L 3 L013 70I         '


  Amazing Energy, LLC
         To: WHELK BAY RESOURCES, LLC                            Vendor Code             Check Date       Check Amount               0367
               PD BOX 141116
               IRVING, TX 75014                                    WHELK                 07/20/2018         $2,700.00


       Invoice#                                  -7
                                       Invoice-Aim t,
       LEASE BONUS                       2,700.00
       J.T. WALKER, ET AL, LEASE - 640 GROSS
       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




 Amazing Energy, LLC                                                                                                                 0367
         To: WHELK BAY RESOURCES, LLC                            Vendor Code             Check Date       Check Amount
              PD BOX 141116
              IRVING, TX 75014                                     WHELK                 07/20/2018         $2,700.00


       Invoice #                 - J   Invoice Amt
       LEASE BONUS                       2,700.00
       J.T. WALKER, ET AL, LEASE - 640 GROSS
       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




                                                                WHITCO CHECKS AMARILLO



                                                                                              Exhibit B, Page 20 of 26 Pages
    7008 1140 0000 6507 857
c 177           Filed 07/14/20 Entered 07/14/20 1
                Document      Page 42 of 47




    7908 1140 DODD 6507 8537
    7908 1140 0000 6507 8537
                           0.
                  -
                  0
                      0



                      I         CD




        uhiI, i I I
            -                          0


        -




   Exhibit B, Page 21 of 26 Pages
Doc 177                   Filed 07/14/20 Entered 07/14/20 15:
                          Document      Page 43 of 47

 -   u          r'
 C')
                                             (q
                                                           ..o               ;•:'     CD
         qz                                       -
                                                                                                                   0 CD CD
     )
                                                                                                     •-,.
                                                           9)           t.            CL



 -n CD
         01                                                                  t:                      0-CD               9.   Cfl
 a- o                                                           1
                                                                             /        0        (21
 2       coCD                                                                                                      C
                                                                                                                   ML
         Cr
         Cb
                                             C
 N)
 0                                           I
                                                                    .            ,
                                                      I
                                                      I                  r
                                                                                                     :70                (DO
                                              I.)
                                                                             I                       2ODj0


 a
                                              a                                                                    <
 0                                                                                                   CD
                                                                                                     sD




         I
                                                                                                                   CD




                                                      P                                    p
                          , DD                        Cp                                UT                  m                    Cl)
                     CD                               CD                             _<a.                                    C
                     M.    Co       CD CD

                     CD             CD
                                             a1       CD
                                                                                     CD CD                  CDa.                 C
                           CD
                     °-
                                                                                        01




 I
                                                      CD
                                                                                     aa.
                                                                                                            -u
                     -0
                                                                                     CD a.                  a
                           Don                                                       010                    0
                                                                                     a.
                                                                                     CL
                     CD
                     _
                     CD
                                                                                     (DO
                                             CD

                                                                                     0 CD
                                -   u
                                    0
 0
 10
 01                  D                                                               00                     100
 (0
 01                                 CD                                               Z -<                   0
                                                                                                            -'Q >>
                                                                                                                aca
 Is
 (I)
                     CD
                     CD                  •                                              CD
                                    CD

 (21
                                    0
                                    CD
                                                                                                            CD
 0         -                        CD




                     Exhibit B, Page 22 of 26 Pages
Doc 177    Filed 07/14/20 Entered 07/14/20 15:
           Document      Page 44 of 47



                                                   C
                                                   Z
                                                   H
                                                   m


                                CD


                                CD                 cn




                                                   I
                   00      r•
                  A             cn
                                CD




                   J1     t

                  L)i           CD




                                     -   tJc -tJ -n
                                     CD (O



                                     Z        CD
                                     P        Qo cn
                                                 cn
                                     C)
                                              (D2

                                              1J

                                              C-




          Exhibit B, Page 23 of 26 Pages
       Case 20-41558        Doc 177        Filed 07/14/20 Entered 07/14/20 15:40:05              Desc Main
                                           Document      Page 45 of 47




      Amazing
July 24. 2018


William N. Patterson
2801 Shortgrass Rd.
Apt. 241
Edmond, OK 73003


Re:    Pecos County, TX     -   Bonus Payment as per Continuous Drilling Program

Via USPS Express Mail. 7008 1140 0000 6507 8537

Dear Mr. Patterson,

       Please find the enclosed bonus payment which is currently due pursuant to Section 18 of Exhibit 1 of the
Amendment of Oil & Gas Lease, which is recorded in Vol. 128, Pg. 218 of the Official Public Records of Pecos
County, Texas. Please also see the table for a schedule of the sections is that Amazing has previously paid and
designated, as well as the sections currently being designated for the enclosed bonus payments.

       If you have any questions please feel free to contact Lucas Knickerbocker, Land Manager of Amazing
Energy, at (817) 266-4246.

Respectfully,


Annat~
     oung -
Enclosures:      Check No. 0366




          701 S. TAYLOR ST., SUITE 470   • AMARILLO, TX 76102 • Bus: (806) 322-1922 •   FAX: (806) 351-2088




                                                                                Exhibit B, Page 24 of 26 Pages
 Case 20-41558              Doc 177       Filed 07/14/20 Entered 07/14/20 15:40:05                            Desc Main
                                          Document      Page 46 of 47


  WAR


Amazing

J.T. Walker, et al, Lease - Section Designation

August 2014 and 2015 Designations


                                                           Designated
 Section    Block      Survey       Abstract Total Acres    Acreage                           Comment
   91        194    GC&SFRRCo.      A-4369       465          465        Drilled Section
   49        194    GC&SF RR Co.    A-4366       636          636        No Drilled wells
   93        194    GC&SF RR Co.    A-4370       650          179        Designated a Portion of Section; No Drilled Wells
                                                              1280       Total Designated Acres


August 2016 Designations:
   93        194    GC&SF RR Co.    A-4370       550          471        Designated the Balance of Acreage
   95        194    GC&SF RR Co.    A-4363       503          169        Designated a Portion of Section; No Drilled Wells
                                              _______         640        Total Designated Acres


August2011 Designations:
   95        194    GC&SF RR Co.    A-4363       503          334        Designated the Balance of Acreage
   97        194    GC&SF RR Co.    A-4321       547          306        Designated a Portion of Section; No Drilled Wells
                                              ________        640        Total Designated Acres


August 2018 Designations:
   97        194    GC&SF RR Co.    A-4321       647          341        Designated the Balance of Acreage
    3        207     TCRRCo.        A-4498       655          299        Designated a Portion of Section; NoDrilled Wells
                                                           640           Total Designated Acres


                                                                    32001 Grand Total Designated Acres




        701 S. TAYLOR ST., SUITE 470 • AMARILLO, TX 76102 • Bus: (806) 322-1922 • FAx: (806) 351-2088




                                                                                            Exhibit B, Page 25 of 26 Pages
             Case 20-41558                    Doc 177           Filed 07/14/20 Entered   07/14/20
                                                                                  HAPPY STATE BANK 15:40:05              Desc Main
                                                                Document      Page 47TRUST
                                                                                 AND  of 47COMPANY                                          0366
                   Amazing Energy, LLC                                                  AMARILLO, TEXAS
                   701 S. TAYLOR ST.                                                      88-1087/1113
   <~K             SUITE 390B, LB 113
                   AMARILLO, TX 79101

                                                                                                                                     07-20-2018
PAY TO THE   Two thousand seven hundred dollars and no Cents
  ORDER OF

                                                                                                                                     $**2 700 00*
                                                                                                                                        DOLLARS

                   WILLIAM NEAL PATTERSON
                   2801 SHORTGRASS RD
                   APT 241
                   EDMOND, OK 73003
MEMO
                                                                                                              AUTHORIZED SIGNATURE



                          '000            ?j,PII' ':    L                70':     ii'



  Amazing Energy, LLC
                                                                                                                                                  r' r'
         To: WILLIAM NEAL PATTERSON                                      Vendor Code             Check Date       Check Amount
              2801 SHORTGRASS RD
              APT241                                                       PATTW                 07/20/2018         $2,700.00
               EDMOND, OK 73003



       Invoice #                  -   J       Invoice Amt
       LEASE BONUS                   2,700.00
       J.T. WALKER, ET AL, LEASE 640 GROSS-


       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




 Amazing Energy, LLC                                                                                                                        0366
         To: WILLIAM NEAL PATTERSON                                      Vendor Code             Check Date       Check Amount
               2801 SHORTGRASS RD
               APT 241                                                     PATTW                 07/20/2018         $2,700.00
               EDMOND, OK 73003



       Invoice#                               Invoice Amtl
       LEASE BONUS
       J.T. WALKER, ET AL, LEASE 640 GROSS-
                                                2,700.00
                                                            1
       ACRES UNDER THE CONTINUOUS
       DEVELOPMENT PROVISION OF THE OIL &
       GAS LEASE




                                                                        WHITCO CHECKS AMARILLO



                                                                                                      Exhibit B, Page 26 of 26 Pages
